Title: To Thomas Jefferson from William Short, 29 February 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Feb. 29. 1792
          
          I have been so much indisposed since my last of the 8th. inst. as to have been absolutely incapable of writing. I resume my pen at present merely to inform you by the English packet that the answer from the Emperor arrived here two days ago. The King’s council have had it under long and mature consideration and have communicated it to the diplomatic committee. The Minister goes to morrow to communicate it to the Assembly. As yet its contents are only known as far as they have been received indirectly from Vienna, or transpired here from the council and diplomatic committee. They suffice to establish beyond doubt that the answer is moderate and leaves the alternative of peace or war to the French nation. The Emperor is determined not to interfere in the internal affairs so long as the King is satisfied and his person and family and the monarchial form of government respected. Should the contrary take place he will in concert with the other powers of Europe come to the succour of the King and the Government. This you may consider as the substance of his answer which is said to go into some detail with respect to the present prevailing anarchy.—In the mean time he is marching troops into his dominions bordering on France in order to protect them from insult.
          Disorders still augment. In the capital the pretext is the high price of sugar, in the provinces the circulation of grain—large quantities have been lately stopped near Noyon. More than thirty thousand people in revolt took possession of them. Troops were sent to disperse them and there was every appearance of civil war commencing. It has been avoided however for the present partly by yielding to the people and partly by the appearance of force. In the mean time all the sources of public and private calamity are increasing every day, by the state of anarchy, non perception of taxes, depreciation of Assignats &c. &c.
          There has been daily expectation of the national assembly allowing a part of our debt to be employed in advances to the sufferers in S. Domingo and I have for that reason as yet suspended the payment of the sums arising on the last loan at Amsterdam in hopes of its being employed in that manner.—The Antwerp loan is paid here as fast as received. I have already receipts from the French agent at Antwerp for near 1,300,000 florins and that sum will be compleated by today agreeably to the engagement of the undertaker of the loan. I will ask the favor of you to communicate these circumstances to the Secretary of the Treasury, who I hope will excuse my not writing by the present  conveyance. My last to him was by the way of Havre and I shall write to him again by the same way very shortly. I must beg you to allow me to refer you for other articles of intelligence to the gazettes sent to Havre. I have the honor to be with sentiments of profound respect, Dear Sir, your most obedt. & most hum. servt.,
          
            W: Short
          
          
            P.S. I have received your letter of Jany. 5th. by the way of England together with the list of newspapers forwarded to me from the department of foreign affairs. Several have miscarried, so that I have them only incompletely. W. S.
          
        